NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-7, 9-13 and 21 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the second impedance circuit comprises a plurality of impedance units each coupled between the second impedance node and a reference voltage and a first capacitor coupled between the second impedance node and the reference voltage as cited with the rest of the claimed limitations.
Claims 2-7 and 9-13 are allowed based on the dependency from claim 1.
Claim 21 is allowed because the prior art of record does not disclose nor render obvious wherein the frequency generation circuit further comprises: a chopper operational amplifier configured to receive the voltage difference between the positive terminal and the negative terminal to output an operational voltage signal; and a low frequency pass filter electrically coupled to an output terminal of the chopper operational amplifier to receive the operational voltage signal, and configured to filter a high frequency signal of the operational voltage signal as cited with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842